


110 HJ 49 IH: Providing for congressional disapproval

U.S. House of Representatives
2007-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 49
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2007
			Mr. Waxman introduced
			 the following joint resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rule submitted by the
		  Centers for Medicare & Medicaid Services within the Department of Health
		  and Human Services relating a cost limit for providers operated by units of
		  government and other provisions under the Medicaid Program.
	
	
		That Congress disapproves the rule
			 submitted by the Centers for Medicare & Medicaid Services within the
			 Department of Health and Human Services relating to a cost limit for providers
			 operated by units of government and other provisions under the Medicaid program
			 (published at 72 Fed. Reg. 29748 (May 29, 2007)), and such rule shall have no
			 force or effect.
		
